DETAILED ACTION
This Office Action is with regard to the most recent papers filed 2/5/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 7-12, 14-16, and 20-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With regard to claims 1, 9, and 14, the instant claims each provide for the stream of data comprising “at least one visual image captured from a position of at least one drone” that is “a map…”  The instant specification has no disclosure of a visual image captured from the drone being a map and sent to be displayed by any other entity.  Instead, as can be seen on page 15, lines 7-10, location data can be captured by the drone and sent, where other devices may display this information over images or video.  While the images or video can include “drone videos, maps, or other images,” there is no disclosure that the map is actually captured by the drone and sent in the stream of data.  Claims 2-3, 7-8, 10-12, 15-16, and 20-27, which depend from one of claims 1, 9, and 14, are rejected for the same.

Allowable Subject Matter
If Applicant can provide specific evidence to overcome the rejection of the instant claims under 35 USC 112(a) without amending the instant claims (i.e. providing specific citations from the instant specification), the claims would be allowable over the prior art of record, as the prior art of record does not fairly teach or suggest the capturing of a map (as a visual image) by the drone, then sending this map via the stream of data to be displayed.  In the case the above rejection is overcome without amending the claimed subject matter, more detailed reasons for allowance will be provided.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT B CHRISTENSEN whose telephone number is (571)270-1144.  The examiner can normally be reached on Monday through Friday, 6AM to 2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571) 272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SCOTT B. CHRISTENSEN
Examiner
Art Unit 2444



/SCOTT B CHRISTENSEN/Primary Examiner, Art Unit 2444